NUMBER 13-17-00655-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


TEXAS POLITICAL SUBDIVISIONS PROPERTY/
CASUALTY JOINT SELF INSURANCE FUND,                                         Appellant,

                                           v.

PHARR-SAN JUAN-ALAMO ISD,                                                    Appellee.


                 On appeal from County Court at Law No. 4
                        of Hidalgo County, Texas.


                          MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa, and Perkes
                 Memorandum Opinion by Justice Perkes

      In this insurance-coverage dispute, appellant Texas Political Subdivisions

Property/Casualty Joint Self Insurance Fund (TPS) filed a petition against appellee Pharr-

San Juan-Alamo ISD (PSJA) seeking a declaration of its rights and obligations under an

automobile liability policy (Auto Policy). PSJA countersued for declaratory relief and
breach of contract.       Both parties moved for summary judgment, and the trial court

rendered judgment in favor of PSJA, finding TPS breached its duties to defend and

indemnify.

        By four issues that we treat as three, TPS argues on appeal that the trial court

erred by (1) denying its motion for summary judgment, (2) granting PSJA’s motion for

summary judgment, and (3) failing to apply the one satisfaction rule. Because neither

party carried its summary judgment burden, we reverse and remand.

                                           I. BACKGROUND

        Lorena Flores sued PSJA for damages sustained by a minor who, according to her

petition, “was severely injured after being thrown from a golf cart” driven by a PSJA

employee.1 PSJA demanded that TPS defend and indemnify it in the underlying suit and

TPS denied coverage.

        The Auto Policy provides liability coverage as follows:

               [TPS] will pay all sums the [PSJA] legally must pay as damages
        because of bodily injury or property damage to which this self-insurance
        applies, caused by an accident and resulting from the ownership,
        maintenance or use of a covered auto.

               [TPS] has the right and duty to defend any suit asking for these
        damages. However, [TPS] has no duty to defend suits for bodily injury
        or property damage not covered by this self-insurance. [TPS] may
        investigate and settle any claim or suit as [TPS] or its authorized
        representative considers appropriate. [TPS]’s duty to defend or settle ends
        when the applicable Limit of Self-Insurance has been exhausted by
        payment of judgments or settlements.




        1 The suit is styled Lorena Flores as Next of Friend of Alexis Flores v. Cristoval de la Garza, Jr.

and Pharr-San Juan-Alamo ISD and it was filed as Cause No. C-3073-11-I in the 398th Judicial District
Court, Hidalgo County, Texas.

                                                    2
       The bolded terms are given a specific meaning under the Auto Policy. An “auto”

is defined as “a land motor vehicle, trailer or semitrailer designed for travel on public roads

but does not include mobile equipment.” “Mobile equipment” is defined, in part, as

“vehicles designed for use principally off public roads.”

       TPS maintains that golf carts are necessarily “mobile equipment” under Texas law

because the Texas Transportation Code defines a “golf cart” as “a motor vehicle designed

by the manufacturer primarily for use on a golf course.” See TEX. TRANSP. CODE ANN.

§ 502.001(18).    In other words, TPS contends that a golf cart cannot, under any

circumstances, be designed for use principally on public roads. As such, TPS concludes

that the allegations in the underlying petition negate its duties to defend and indemnify

PSJA. See Farmers Tex. Cty. Mut. Ins. Co. v. Griffin, 955 S.W.2d 81, 84 (Tex. 1997)

(per curiam) (“We now hold that the duty to indemnify is justiciable before the insured’s

liability is determined in the liability lawsuit when the insurer has no duty to defend and

the same reasons that negate the duty to defend likewise negate any possibility the

insurer will ever have a duty to indemnify.”). TPS filed three separate traditional motions

for summary judgment based on this argument, relying only on the Auto Policy and the

petition in the underlying lawsuit to support its argument. See GuideOne Elite Ins. Co.

v. Fielder Rd. Baptist Church, 197 S.W.3d 305, 308 (Tex. 2006) (“Under the eight-corners

or complaint-allegation rule, an insurer’s duty to defend is determined by the third-party

plaintiff’s pleadings, considered in light of the policy provisions, without regard to the truth

or falsity of those allegations.” (citing Argonaut Sw. Ins. Co. v. Maupin, 500 S.W.2d 633,

635 (Tex. 1973))). The trial court denied each motion.




                                               3
      PSJA acknowledges that golf carts were traditionally designed primarily for use on

a golf course, but argues the term has a broader meaning today because manufacturers

now design and advertise some golf carts primarily for use on public roads.             In a

combined motion, PSJA filed a traditional motion for summary judgment on the duty to

defend and a no-evidence motion on the duty to indemnify. To support its traditional

motion on the duty to defend, PSJA submitted advertisements from golf cart manufacturer

E-Z-GO’s website that depicted people using several models of golf carts to perform

everyday errands on public roads. One such advertisement says:

      GO ON-ROADING

      Inspired by get-up-and-go lifestyles, the 2-passenger E-Z-GO® 2Five™ is
      compact, offers ample storage and all the power you need to head out for
      errands, dinner or a leisurely drive. Fully electric, your only pit stop at the
      corner gas station will be for coffee or a Sunday paper.

      The following picture accompanies the advertisement:




The standard features on this model include a speedometer, three-point seat belts, an

automatic parking brake, a passenger side locking glove box, turn signals and four-way


                                            4
flashers, headlights and taillights, brake lights, a rear-view mirror, and driver and

passenger side mirrors.

       PSJA argued that because the petition failed to describe the “golf cart” in question,

a reasonable interpretation of the petition included a golf cart designed for use on a public

road like those in the advertisements, thus triggering the duty to defend. See GuideOne,
197 S.W.3d at 310 (“A plaintiff’s factual allegations that potentially support a covered

claim is all that is needed to invoke the insurer’s duty to defend . . . .” (citing Heyden

Newport Chem. Corp. v. S. Gen. Ins. Co., 387 S.W.2d 22, 26 (Tex. 1965))). In its no-

evidence motion on the duty to indemnify, PSJA argued “mobile equipment” was an

exclusion under the Auto Policy; therefore, TPS carried the burden to prove that the loss

falls within the exclusion.   See Gilbert Tex. Const., L.P. v. Underwriters at Lloyd’s

London, 327 S.W.3d 118, 124 (Tex. 2010) (explaining “the insurer must prove the loss is

within an exclusion” (citing Ulico Cas. Co. v. Allied Pilots Ass’n, 262 S.W.3d 773, 782

(Tex. 2008))).

       Unlike its own motions for summary judgment that relied exclusively on the

argument that all golf carts are mobile equipment as a matter of law, TPS responded to

PSJA’s combined motion with evidence that the golf cart in this case was designed for

use principally off public roads.    TPS attached the deposition testimony of Orlando

Garcia, athletic director for PSJA, who described the golf cart in this case as “a standard

golf cart.” He later added, “I would take it as [a] normal golf cart you would see at a golf

course.”




                                             5
       The golf cart was purchased for the athletic department to transport water and

equipment between the various sports fields at the high school. To that end, the golf cart

was fitted with “a flatbed in the back.”

       TPS also attached an affidavit by Orlando Garcia that stated:

               The golf cart involved in the incident made the basis of Lorena Flores’
       [sic] lawsuit against [PSJA] was purchased by [PSJA] on or about June 23,
       2008.

             This golf cart was acquired by [PSJA] for the purpose of transporting
       heavy equipment to athletic fields on [PSJA] property.

               The golf cart was customized after its acquisition by the addition of a
       wooden bed in the back. This wooden bed was used to transport
       equipment, supplies and heavy water coolers on [PSJA] property. Any
       other use of the golf cart was incidental. Use of the golf cart to transport
       people was not authorized by [PSJA], and students were not allowed to
       drive the carts under any circumstances.

       While this case was pending, a final judgment was entered against PSJA in the

underlying lawsuit and damages were awarded in the total amount of $100,000, based

on the statutory cap in the Texas Tort Claims Act. See TEX. CIV. PRAC. & REM. CODE

ANN. § 101.023(b).

       PSJA’s general liability carrier defended PSJA in the underlying lawsuit for

approximately eighteen months before denying coverage.                   In addition to its

counterclaims against TPS, PSJA brought third-party claims against its general liability

carrier for declaratory relief and breach of contract. Those parties settled PSJA’s third-

party claims for an undisclosed amount just prior to the trial court granting PSJA’s

combined motion against TPS.         TPS requested a settlement credit under the one-

satisfaction rule. See Sky View at Las Palmas, LLC v. Mendez, 555 S.W.3d 101, 106

(Tex. 2018) (“Under the one satisfaction rule, a plaintiff is entitled to only one recovery for

                                              6
any damages suffered.” (quoting Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 390 (Tex.

2000))). The trial court did not apply a settlement credit and the final judgment against

TPS included an award of $129,806.20 in attorney’s fees and $100,000 to indemnify

PSJA for the damages awarded in the underlying lawsuit. This appeal ensued.

                                II. STANDARD OF REVIEW

      We review the trial court’s summary judgment de novo.            KCM Fin. LLC v.

Bradshaw, 457 S.W.3d 70, 79 (Tex. 2015).          To prevail on a traditional motion for

summary judgment, the movant must establish that no issue of material fact exists and

that it is entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c); Mann Frankfort

Stein & Lipp Advisors v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). If the movant

establishes a right to summary judgment, the burden shifts to the nonmovant to raise an

issue that would preclude summary judgment. City of Houston v. Clear Creek Basin

Auth., 589 S.W.2d 671, 678 (Tex. 1979).         We review the propriety of a summary

judgment by taking all evidence favorable to the nonmovant as true, indulging every

reasonable inference in favor of the nonmovant, and resolving any doubts against the

motion. City of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005) (citing IHS Cedars

Treatment Ctr. of Desoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 798 (Tex. 2004)). “[A]

motion for summary judgment must itself expressly present the grounds upon which it is

made. A motion must stand or fall on the grounds expressly presented in the motion.”

McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 341 (Tex. 1993) (interpreting

Texas Rule of Civil Procedure 166a(c)).

      “On cross-motions for summary judgment, each party bears the burden of

establishing that it is entitled to judgment as a matter of law.” City of Garland v. Dall.

                                            7
Morning News, 22 S.W.3d 351, 356 (Tex. 2000) (citing Guynes v. Galveston County, 861
S.W.2d 861, 862 (Tex. 1993)). In other words, a party cannot prevail simply because

the other party failed to carry its burden. See id. If neither party carried its burden, the

reviewing court should reverse and remand the case to the trial court. Ohio Cas. Ins.

Co. v. Time Warner Entm’t Co., 244 S.W.3d 885, 887–88 (Tex. App.—Dallas 2008, pet.

denied) (citing Hackberry Creek Country Club, Inc. v. Hackberry Creek Home Owners

Ass’n, 205 S.W.3d 46, 50 (Tex. App—Dallas 2006, pet. denied)); Calhoun v. Killian, 888
S.W.2d 51, 54 (Tex. App.—Tyler 1994, writ denied) (citing Al’s Formal Wear of Hous.,

Inc. v. Sun, 869 S.W.2d 442, 444 (Tex. App.—Houston [1st Dist.] 1993, writ denied)).

                  III. INTERPRETATION RULES FOR INSURANCE POLICIES

       In resolving an insurance coverage dispute, we apply the rules of contract

construction. Nassar v. Liberty Mut. Fire Ins. Co., 408 S.W.3d 254, 257 (Tex. 2017)

(citing Tanner v. Nationwide Mut. Fire Ins. Co., 289 S.W.3d 828, 831 (Tex. 2009)). In

applying these rules, our primary concern is to ascertain the parties’ intent as expressed

in the language of the policy. Id. at 258 (citing Tanner, 289 S.W.3d at 831). We must

consider all the provisions with reference to the entire policy; no single provision will be

controlling. Id. (citing Forbau v. Aetna Life Ins. Co., 876 S.W.2d 132, 134 (Tex. 1994)).

       If the language of a contract “lends itself to a clear and definite legal meaning, the

contract is not ambiguous and will be construed as a matter of law.” Great Am. Ins. Co.

v. Primo, 512 S.W.3d 890, 893 (Tex. 2017) (citing Am. Mfrs. Mut. Ins. Co. v. Schaefer,

124 S.W.3d 154, 157 (Tex. 2003)). A contract is not ambiguous simply because the

parties disagree on its interpretation. URI, Inc. v. Kleberg County, 543 S.W.3d 755, 763

(Tex. 2018) (citing Samson Expl., LLC v. T.S. Reed Props., Inc., 521 S.W.3d 766, 787

                                             8
(Tex. 2017)). “If we determine that only one party’s interpretation of the insurance policy

is reasonable, then the policy is unambiguous, and the reasonable interpretation should

be adopted.” Nassar, 408 S.W.3d at 258 (citing RSUI Indem. Co. v. Lynd Co., 466
S.W.3d 113, 119 (Tex. 2015)).

                                     IV. DISCUSSION

A.     Duty to Indemnify

       The parties disagree whether the distinction between an “auto” and “mobile

equipment” is a matter of coverage or an exclusion.        This is an important question

because it determines which party carried the burden of proof. See Gilbert Tex. Const.,
327 S.W.3d at 124 (explaining the insured carries the initial burden to prove coverage

and then the burden shifts to the carrier to prove an exclusion applies). We conclude the

Auto Policy is subject to only one reasonable meaning. See Nassar, 408 S.W.3d at 258

(citing RSUI, 466 S.W.3d at 119).

       If the Auto Policy contained a “mobile equipment exclusion,” we would expect to

find it under one of two subsections in the policy titled “Exclusions.” See id. (explaining

that intent is determined by considering the entire policy). None exists. Instead, “mobile

equipment” is a defined term in the “Definitions” section of the policy that informs the

meaning of a covered “auto.” A covered “auto” includes “a land motor vehicle, trailer or

semitrailer designed for travel on public roads but does not include mobile equipment,”

which are defined as “vehicles designed for use principally off public roads.” (Emphasis

added). Thus, the two defined terms work in tandem to delineate the scope of coverage

under the policy. Simply put, an “auto” is covered; “mobile equipment” is not. If all golf




                                            9
carts constitute “mobile equipment,” as TPS argues, there is no coverage in the first

instance.

       It was PSJA’s initial burden to establish coverage. See Gilbert Tex. Const., 327
S.W.3d at 124. By the plain language of the Auto Policy, PSJA was required to establish

that golf carts are covered “autos” and not “mobile equipment.” As a consequence, it

was improper for PSJA to file a no-evidence motion for summary judgment on the duty to

indemnify.    See TEX. R. CIV. P. 166a(i); Gilbert Tex. Const., 327 S.W.3d at 124.

Because that was the only ground PSJA presented on the duty to indemnify, we reverse

that portion of the trial court’s summary judgment concerning the duty to indemnify. See

McConnell, 858 S.W.2d at 341.

B.     Duty to Defend

       An insurer’s duty to defend its insured is distinct and separate from its duty to

indemnify. Griffin, 955 S.W.2d at 82 (citing Trinity Universal Ins. Co. v. Cowan, 945
S.W.2d 819, 821–22 (Tex. 1997)).         Generally, the duty to defend is determined by

comparing the facts alleged in the underlying lawsuit with the policy terms without regard

to the truth or falsity of the allegations. GuideOne, 197 S.W.3d at 308 (citing Maupin,
500 S.W.2d at 635). This is often referred to as the “eight-corners rule.” Id. “Where

the complaint does not state facts sufficient to clearly bring the case within or without the

coverage, the general rule is that the insurer is obligated to defend if there is, potentially,

a case under the complaint within the coverage of the policy.” Nat’l Union Fire Ins. Co.

v. Merchs. Fast Motor Lines, Inc., 939 S.W.2d 139, 141 (Tex. 1997) (per curiam) (quoting

Heyden Newport Chem. Corp. v. S. Gen. Ins. Co., 387 S.W.2d 22, 26 (Tex. 1965)). Any

doubts will be resolved in the insured’s favor. Id. (quoting Heyden, 387 S.W.2d at 26).

                                              10
        As a preliminary matter, we address the fact that PSJA submitted extrinsic

evidence to support its traditional motion for summary judgment on the duty to defend

and TPS responded with its own extrinsic evidence. Under the eight-corners rule, “[f]acts

outside the pleadings, even those easily ascertained, are ordinarily not material to the

determination.” GuideOne, 197 S.W.3d at 308 (citing Fast Motor Lines, 939 S.W.2d at

141).

        Although the Supreme Court of Texas has not “expressly recognized an exception

to the eight-corners rule,” it has recognized that our Court and others allow the

introduction of extrinsic evidence that is relevant to coverage but does not touch upon the

merits of the underlying suit. Id. at 308 n.2 (citing State Farm Fire & Cas. Co. v. Wade,

827 S.W.2d 448, 452–53 (Tex. App.—Corpus Christi–Edinburg 1992, writ denied);

Gonzales v. Am. States Ins. Co., 628 S.W.2d 184, 187 (Tex. App.—Corpus Christi–

Edinburg 1982, no writ); Cook v. Ohio Cas. Ins. Co., 418 S.W.2d 712, 715–16 (Tex.

App.—Texarkana 1967, no writ); Int’l Serv. Ins. Co. v. Boll, 392 S.W.2d 158, 161 (Tex.

App.—Houston 1965, writ ref’d n.r.e.); W. Heritage Ins. Co. v. River Entm’t, 998 F.2d 311,

313 (5th Cir. 1993); Westport Ins. Corp. v. Atchley, Russell, Waldrop & Hlavinka, L.L.P.,

267 F. Supp. 2d 601, 621–22 (E.D. Tex. 2003)). Under our precedent, extrinsic evidence

is admissible “when doing so does not question the truth or falsity of any facts alleged in

the underlying petition.” Wade, 827 S.W.2d at 453.

        The parties submitted extrinsic evidence relevant to the two fundamental coverage

questions: (1) whether all golf carts are designed for use principally off public roads; and

(2) if not, was the golf cart in the underlying lawsuit designed for use principally off public

roads. This evidence is properly before us because it was immaterial to the merits of the

                                              11
underlying lawsuit, which sought to establish PSJA’s liability through its employee’s

negligent operation of the golf cart. See id.; Am. States Ins. Co., 628 S.W.2d at 187.

       1.     TPS’s Motion for Summary Judgment

       By its first issue, TPS contends that, as a matter of law, all golf carts are “mobile

equipment” (i.e., principally designed for use off public roads) because the Texas

Transportation Code defines a “golf cart” as “a motor vehicle designed by the

manufacturer primarily for use on a golf course.” TEX. TRANSP. CODE ANN. § 502.001(18).

Thus, TPS contends that the allegations in the underlying lawsuit can only be interpreted

in a single way, which brings the case outside the policy’s coverage. While we agree

that some, if not most, golf carts are principally designed for use on a golf course, we

disagree that this traditional notion of a golf cart is the only “potential” definition. See

Fast Motor Lines, 939 S.W.2d at 141.

       As PSJA’s summary-judgment evidence makes clear, the term “golf cart” has an

expanded meaning in today’s lexicon. See Mid-Continent Cas. Co. v. Global Enercom

Mgmt., Inc., 323 S.W.3d 151, 153–54 (Tex. 2010) (per curiam) (“When both parties move

for summary judgment and the trial court grants one motion and denies the other, the

reviewing court should review the summary judgment evidence presented by both

sides . . . .” (citing Tex. Workers’ Comp. Comm’n v. Patient Advocates of Tex., 136
S.W.3d 643, 648 (Tex. 2004))). We agree with PSJA that a person would describe the

motor vehicle in the above advertisement as a “golf cart.” Yet, the manufacturer was not

advertising it for use on a golf course, describing the four-passenger version of that

particular model as “A New Spin on the Family Sedan.”




                                            12
      Beyond the manufacturer’s description, the design of these golf carts—the key

inquiry under the Auto Policy—goes well beyond normal golf-course use. Many of the

design features, such as a speedometer, three-point seat belts, turn signals, headlights

and taillights, a rear-view mirror, and driver and passenger side mirrors, would be

superfluous to a golfer. Instead, these features were designed, as the manufacturer

described it, to “GO ON-ROADING.”

      Despite narrowly defining the term under the transportation code, Texas law allows

“on-roading” in a “golf cart.” See TEX. TRANSP. CODE ANN. § 551.404(a), (a-1) (permitting

municipalities and certain counties to authorize the operation of “golf carts” on public

roads with a posted speed limit that does not exceed 35 miles per hour); see, e.g.,

ARANSAS PASS, TEX., CODE      OF   ORDINANCES, ch. 28, art. VI, §§ 28.101–.108 (2019).

Consistent with the models in the advertisements, these golf carts must have specific

design features that improve safety on public roads but have little to no practical use on

a golf course. See TEX. TRANSP. CODE ANN. § 551.404(b) (including headlamps and

mirrors); ARANSAS PASS, TEX., CODE OF ORDINANCES, ch. 28, art. VI, § 28.106(10) (2019)

(adding seatbelts to the requirements under § 551.404(b)).

      Without providing any further description, the pleading in the underlying lawsuit

merely alleges the minor “was severely injured after being thrown from a golf cart.” We

conclude that a liberal interpretation of this threadbare accusation potentially included a

“golf cart” designed for use principally on public roads, just as those depicted in PSJA’s

summary-judgment evidence. See Fast Motor Lines, 939 S.W.2d at 141. Therefore,

TPS was not entitled to summary judgment on its purely legal argument that all golf carts,




                                            13
without exception, are designed for use principally off public roads. We overrule TPS’s

first issue.

       2.      PSJA’s Traditional Motion for Summary Judgment

       By its second issue, TPS argues that PSJA failed to establish its right to summary

judgment on the duty to defend. We agree. Although PSJA established the possibility

that some golf carts may be a covered “auto,” TPS brought forward a material fact issue

in its summary-judgment response that precludes PSJA’s right to summary judgment.

See Clear Creek Basin Auth., 589 S.W.2d at 678. Specifically, PSJA’s athletic director

described the golf cart in this case as “a standard golf cart” used to transport equipment

and water between athletic fields, a “normal golf cart you would see at a golf course.” In

other words, it was not one of those other “golf carts” depicted in the advertisement. See

City of Keller, 168 S.W.3d at 824 (explaining that summary-judgment evidence must be

viewed in the light most favorable to the nonmovant).

       Additionally, on January 20, 2012, long before PSJA filed its motion for summary

judgment in 2016, the attorney representing PSJA in the underlying lawsuit offered a

similar assessment in an internal status report that was attached to PSJA’s combined

motion for summary judgment:

       The golf cart is owned by [PSJA] and assigned to the Athletic Department.
       The golf cart is an older model, electric type commonly seen on golf courses
       and is powered by an electric motor with rechargeable batteries. Currently,
       the cart is out of service because of acid leaks from the batteries. The cart
       is not street legal and is used only on campus property, mainly from the field
       house to the athletic fields. It travels mainly on sidewalks, short internal
       streets, parking lots and athletic fields and tracks.

(Emphasis added).




                                            14
       Of course, as the owner of the golf cart, it should have been readily apparent to

PSJA whether it was a “normal golf cart you would see at a golf course” or designed to

“GO ON-ROADING.” This is not a case that required the development of a record in the

underlying suit to determine coverage; either PSJA’s golf cart is designed like the one in

the above advertisement or it is not, and the answer to that question will resolve both the

duty to defend and the duty to indemnify. See Griffin, 955 S.W.2d at 84.

       In sum, PSJA’s theoretical argument about what the golf cart could be cannot be

considered in a vacuum; instead, we must look at all of the summary judgment evidence

in the record. See Global Enercom, 323 S.W.3d at 153–54. Based on the record before

us, TPS has clearly raised a material fact question about the design of the golf cart in this

case. Accordingly, we sustain TPS’s second issue.

       We recognize that when parties file cross motions for summary judgment and the

trial court grants one motion and denies the other, it is generally appropriate for the

reviewing court to render the judgment the trial court should have rendered. Fielding,
289 S.W.3d at 848 (citing Comm’rs Court of Titus Cty. v. Agan, 940 S.W.2d 77, 81 (Tex.

1997)). However, that principle of appellate review presupposes that the parties have

asked the trial court to consider the correct questions.        See id. (“[W]e review the

summary judgment evidence presented by both sides and determine all questions

presented.” (emphasis added) (citing Agan, 940 S.W.2d at 81)). After all, “[a] motion [for

summary judgment] must stand or fall on the grounds expressly presented in the motion.”

McConnell, 858 S.W.2d at 341. Because TPS limited itself to an eight-corners argument

in its motion for summary judgment, we will not decide whether the extrinsic evidence in

this case conclusively precludes coverage.        See id. Instead, because neither party

                                             15
carried its burden on the grounds presented in their motions, we must reverse the

judgment and remand the case to the trial court. See Ohio Cas. Ins. Co., 244 S.W.3d at

887–88; Killian, 888 S.W.2d at 54.

                                           V. CONCLUSION

        We reverse the trial court’s judgment and remand the case to the trial court for

further proceedings.2

                                                                          GREGORY T. PERKES
                                                                          Justice

Delivered and filed the
26th day of September, 2019.




         2 In light of our conclusion that summary judgment was improper, we do not reach TPS’s third issue

on its entitlement to a settlement credit under the one-satisfaction rule. See TEX. R. APP. P. 47.1.

                                                   16